Temple, J.
In this case a demurrer was interposed to the complaint, which having been sustained, the plaintiffs refused to amend. This appeal is taken from that judgment, as well as from an order refusing an injunction.
Appellant has very little to say in his points in regard to the demurrer, further than that it is not pretended that his complaint does not state a cause of action, and that the burden on that question is on the. demurring party. The respondent does not allude to the subject. Looking at the complaint and the demurrer, I see no valid point against the sufficiency of the complaint. The judgment upon the demurrer is, therefore, reversed.
The only question considered in the briefs has reference to the order refusing the injunction. It appears *199that plaintiffs purchased from defendants certain potatoes, which were warranted to be merchantable and suitable and fit for the market in Denver. Plaintiffs paid the purchase price, except the sum of one hundred and thirty-two dollars. For this sum suit was brought against plaintiff in the justice court. Appellants appeared and answered, setting up a counterclaim for five hundred dollars damages for violation of the warranty. This plea was stricken out by the justice on the ground that he had no jurisdiction—the demand being for more than three hundred dollars.
Plaintiffs then brought this action in the superior court, and asked that the justice be enjoined from proceeding with the case pending before him, but that the entire matter may be litigated in the superior court.
In the complaint plaintiffs claim damages in the sum of five hundred and twenty-five dollars for the alleged .violation of the contract of sale, and if their right to an injunction is sustained, the effect will be to compel the plaintiff in the justice’s court to plead his demand in the superior court as a counterclaim and to permit the whole controversy to be there tried.
If plaintiffs are entitled to this remedy, it is solely upon the ground that under the peculiar circumstances of the case the jurisdiction of the justice court is too limited to afford them relief. They cannot be required to remit a portion of their demand to enable them to put in a counterclaim of which the justice has jurisdiction, and y, judgment entered in the justice court by default- or consent would probably be a bar to the suit for damages in the superior court.
But, whether this would be the case or not, the entire issue is one which the practice here authorizes the parties to have determined upon one trial, and evidently that cannot be done in the justice’s court.
This is a well-known ground of equitable jurisdiction. It is not a case in which a party being entitled to some remedy, which only a court of equity can give, and which having obtained jurisdiction for one purpose *200will proceed to adjudicate upon the whole controversy; nor is it a case where a court of equity will interfere to prevent a multiplicity of suits. The demand of the plaintiffs and that of the defendants only involve legal issues; but the defendant Diggs has brought his action in a court which has complete jurisdiction of his case, but has not jurisdiction sufficiently broad to enable it to entertain a counterclaim of the other party—a counterclaim which grows out of the very transaction upon which Diggs’ claim is founded—and neither can get relief without having the claim made by the adverse party passed upon.
In such case I think plaintiffs are clearly entitled to the relief sought. If the counterclaim sought to be set up did not grow out of the same transaction and did not involve a trial and determination of the same precise issue, so that the determination of one case could be pleaded as a bar to the other, the case would be different.
Nor do I think the power to enjoin proceedings in such a case is likely to be abused. A bond must be given upon the issuance of the injunction, and if it is wrongfully done, the party will be taxed for costs and damages. By such a bond the demand made by the plaintiff in the justice court may be secured.
The judgment and the order refusing the injunction are reversed.
Beatty, C. J., and Henshaw, J., concurred.